

 
 
Exhibit 10.56
 
CHANGE IN CONTROL
SEVERANCE COMPENSATION
AND
RESTRICTIVE COVENANT AGREEMENT




THIS SEVERANCE COMPENSATION AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”)
is dated as of June 4, 2007 between MATRIA HEALTHCARE, INC., a Delaware
corporation (the “Company”), and THOMAS D. UNDERWOOD (the “Executive”).


WHEREAS, the Company, has determined that it is appropriate to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including the Executive, to their assigned duties without
distraction in potentially disruptive circumstances arising from the possibility
of a Change in Control (as hereinafter defined) of the Company; and


WHEREAS, the severance benefits payable by the Company to the Executive as
provided herein are in part intended to ensure that the Executive receives
reasonable compensation given the specific circumstances of Executive’s
employment history with the Company;


NOW, THEREFORE, in consideration of their respective obligations to one another
set forth in this Agreement, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which the parties hereby acknowledge, the
parties to this Agreement, intending to be legally bound, hereby agree as
follows:


1.           Term.  This Agreement shall terminate, except to the extent that
any obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of (i) the Date of Termination (as hereinafter defined) of the
Executive’s employment with the Company as a result of the Executive’s death,
Disability (as defined in Section 3(b)) or Retirement (as defined in
Section 3(c)), by the Company for Cause (as defined in Section 3(d)) or by the
Executive other than for Good Reason (as defined in Section 3(e)); and
(ii) three years from the date of a Change in Control if the Executive’s
employment with the Company has not terminated as of such time.


2.           Change in Control.  For purposes of this Agreement, “Change in
Control” shall mean changes in the ownership of the Company, changes in the
effective control of the Company, changes in ownership of a substantial portion
of the Company’s assets and a disposition of a substantial portion of the
Company’s assets, all as defined below:


(a) A change in the ownership of the Company occurs on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Company which, together with stock held by such person or group,
represents more than fifty percent (50%) of the total fair market value or total
voting power of the stock of the Company.  An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be
 
1

--------------------------------------------------------------------------------


 
treated as an acquisition of stock.


(b)           A change in the effective control of the Company occurs on the
date that either: any one person, or more than one person acting as a group
becomes the beneficial owner of stock of the Company possessing twenty-five
percent (25%) or more of the total voting power of the stock of the Company; or
a majority of members of the Company’s board of directors is replaced during any
24-month period by directors whose appointment or election is not endorsed by at
least two-thirds (2/3) of the members of the Company’s board of directors who
were directors prior to the date of the appointment or election of the first of
such new directors.


(c)           A change in the ownership of a substantial portion of the
Company’s assets occurs on the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total fair market value equal to or more than
one-half (1/2) of the total fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  The transfer of
assets by the Company is not treated as a change in the ownership of such assets
if the assets are transferred:  to a shareholder of the Company (immediately
before the asset transfer) in exchange for such shareholder’s capital stock of
the Company having a fair market value approximately equal to the fair market
value of such assets; or to an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company.


(d)           A disposition of a substantial portion of the Company’s assets
occurs on the date that the Company transfers assets by sale, lease, exchange,
distribution to shareholders, assignment to creditors, foreclosure or otherwise,
in a transaction or transactions not in the ordinary course of the Company’s
business (or has made such transfers during the 12-month period ending on the
date of the most recent transfer of assets) that have a total fair market value
equal to or more than one-half (1/2) of the total fair market value of all of
the assets of the Company as of the date immediately prior to the first such
transfer or transfers.  The transfer of assets by the Company is not treated as
a disposition of a substantial portion of the Company’s assets if the assets are
transferred to an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company.


For purposes of the provision of this Agreement defining “Change in Control,”
(i) references to the Company herein include the Delaware corporation known as
Matria Healthcare, Inc. as of the date of execution of this Agreement, and any
corporation that is the Successor or Assign (as defined in Section 7(a)) to such
corporation; and (ii) the terms “person,” “acting as a group” and “ownership”
shall have the meanings prescribed in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934, as amended, and Rule 13d-3 promulgated
thereunder; provided, however, that in any merger, consolidation or share
exchange in which less than fifty percent (50%) of the outstanding voting
securities of the Company or its successor corporation are held by the former
shareholders of the Company, the shareholders of the other parties to the
transaction shall be deemed to have acted as a group that acquired ownership of
more than fifty percent (50%) of the
 
2

--------------------------------------------------------------------------------


 
outstanding voting securities of the Company, resulting in a change in ownership
under Section 2(a) above.


3.           Termination Following Change in Control.


(a)           General.  If the Executive is still an employee of the Company at
the time of a Change in Control, the Executive shall be entitled to the
compensation and benefits provided in Section 4 upon the subsequent termination
of the Executive’s employment with the Company by the Executive or by the
Company during the term of this Agreement, unless such termination is as a
result of (i) the Executive’s death; (ii) the Executive’s Disability; (iii) the
Executive’s Retirement; (iv) the Executive’s termination by the Company for
Cause; or (v) the Executive’s decision to terminate employment other than for
Good Reason.


(b)           Disability.  The term “Disability” as used in this Agreement shall
mean termination of the Executive’s employment by the Company as a result of the
Executive’s incapacity due to physical or mental illness, provided that the
Executive shall have been absent from his duties with the Company on a full-time
basis for six consecutive months and such absence shall have continued unabated
for 30 days after Notice of Termination as described in Section 3(f) is
thereafter given to the Executive by the Company.


(c)           Retirement.  The term “Retirement” as used in this Agreement shall
mean termination of the Executive’s employment by the Company based on the
Executive’s having attained age 65 or such later retirement age as shall have
been established pursuant to a written agreement between the Company and the
Executive.


(d)           Cause.  The term “Cause” for purposes of this Agreement shall mean
the Company’s termination of the Executive’s employment on the basis of criminal
or civil fraud on the part of the Executive involving a material amount of funds
of the Company.  Notwithstanding the foregoing, the Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Company’s Board of Directors at a meeting of the Board called and held for such
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board)
finding that in the good faith opinion of the Board the Executive was guilty of
conduct set forth in the first sentence of this Section 3(d) and specifying the
particulars thereof in detail.  For purposes of this Agreement only, the
preparation and filing of fictitious, false or misleading claims in connection
with any federal, state or other third party medical reimbursement program, or
any other violation of any rule or regulation in respect of any federal, state
or other third party medical reimbursement program by the Company or any
subsidiary of the Company shall not be deemed to constitute “criminal fraud” or
“civil fraud.”


(e)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any of the following actions taken by the Company without the Executive’s
express written consent:
 
3

--------------------------------------------------------------------------------


 
(i)  The assignment to the Executive by the Company of duties inconsistent with,
or a material adverse alteration of the powers and functions associated with,
the Executive’s position, duties, responsibilities and status with the Company
prior to a Change in Control, or an adverse change in the Executive’s titles or
offices as in effect prior to a Change in Control, or any removal of the
Executive from or any failure to re-elect the Executive to any of such
positions, except in connection with the termination of his employment for
Disability, Retirement or Cause or as a result of the Executive’s death or by
the Executive other than for Good Reason;


(ii)  A reduction in the Executive’s base salary as in effect on the date hereof
or as the same may be increased from time to time during the term of this
Agreement or the Company’s failure to increase (within 12 months of the
Executive’s last increase in base salary) the Executive’s base salary after a
Change in Control in an amount which at least equals, on a percentage basis, the
average annual percentage increase in base salary for all corporate officers of
the Company effected in the preceding 36 months;


(iii)  Any failure by the Company to continue in effect any benefit plan,
program or arrangement (including, without limitation, any profit sharing plan,
group annuity contract, group life insurance supplement, or medical, dental,
accident and disability plans) in which the Executive was eligible to
participate at the time of a Change in Control  (hereinafter referred to as
“Benefit Plans”), or the taking of any action by the Company which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Benefit Plan, unless a comparable substitute
Benefit Plan shall be made available to the Executive, or deprive the Executive
of any fringe benefit enjoyed by the Executive at the time of a Change in
Control;


(iv)  Any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, any bonus or contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Executive is participating at the
time of a Change in Control (or any other plans or arrangements providing him
with substantially similar benefits) (hereinafter referred to as “Incentive
Plans”) or the taking of any action by the Company which would adversely affect
the Executive’s participation in any such Incentive Plan or reduce the
Executive’s benefits under any such Incentive Plan, expressed as a percentage of
his base salary, by more than five percentage points in any fiscal year as
compared to the immediately preceding fiscal year, or any action to reduce
Executive’s bonuses under any Incentive Plan by more than 20% of the average
annual bonus previously paid to Executive with respect to the preceding three
fiscal years;


(v)  Any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company (including, without limitation, the Company’s
1997 Stock Incentive Plan, Employee Stock Purchase Plan and any other plan or
arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock or grants thereof) in which the Executive is participating or
has the right to participate in prior to a Change in Control (or plans or
arrangements providing him with substantially similar benefits) (hereinafter
referred to
 
4

--------------------------------------------------------------------------------


 
 as “Securities Plans”) or the taking of any action by the Company which would
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits under any such Securities Plan, unless a comparable
substitute Securities Plan shall be made available to the Executive;


(vi)  A relocation of the Company’s principal executive offices to a location
more than ten (10) miles outside of Marietta, Georgia, or the Executive’s
relocation to any place other than the Company’s principal executive offices,
except for required travel by the Executive on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to a Change in Control;


(vii)  Any failure by the Company to provide the Executive with the number of
paid vacation days (or compensation therefor at termination of employment)
accrued to the Executive through the Date of Termination;


(viii)  Any material breach by the Company of any provision of this Agreement;


(ix)  Any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company effected in accordance with the
provisions of Section 7(a) hereof;


(x)  Any purported termination of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective; or


(xi)  Any proposal or request by the Company after the Effective Date to require
that the Executive enter into a non-competition agreement with the Company where
the terms of such agreement as to its scope or duration are greater than the
terms set forth in Section 5 hereof.


(f)           Notice of Termination.  Any termination of the Executive’s
employment by the Company for a reason specified in Section 3(b), 3(c) or 3(d)
shall be communicated to the Executive by a Notice of Termination prior to the
effective date of the termination.  For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate whether such
termination is for the reason set forth in Section 3(b), 3(c) or 3(d) and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.  For purposes of this Agreement, no termination of the Executive’s
employment by the Company shall constitute a termination for Disability,
Retirement or Cause unless such termination is preceded by a Notice of
Termination.


(g)           Date of Termination.  “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by the Company for Disability, 30 days
after a Notice of Termination is given to the Executive (provided that the
Executive shall not have returned to the performance of the Executive’s duties
on a full-time basis during such 30-day period) or (b) if the
 
5

--------------------------------------------------------------------------------


 
Executive’s employment is terminated by the Company or the Executive for any
other reason, the date on which the Executive’s termination is effective;
provided that, if within 30 days after any Notice of Termination is given to the
Executive by the Company the Executive notifies the Company that a dispute
exists concerning the termination, the Date of Termination shall be the date the
dispute is finally determined whether by mutual agreement by the parties or upon
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal therefrom having expired and no appeal having been perfected).  For
purposes of this Agreement, the Executive’s employment by the Company shall be
deemed terminated upon the date the Executive incurs a “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (“Code”), and the regulations issued thereunder.


4.           Compensation and Benefits upon Termination of Employment.


(a)           If the Company shall terminate the Executive’s employment after a
Change in Control other than pursuant to Section 3(b), 3(c) or 3(d) and Section
3(f), or if the Executive shall terminate his employment for Good Reason, then
the Company shall pay to the Executive, as severance compensation and in
consideration of the Executive’s adherence to the terms of Section 5 hereof, the
following:


(i)           On the Date of Termination, the Company shall become liable to the
Executive for an amount equal to two times the Executive’s annual base
compensation, targeted base bonus and annual car allowance on the date of the
Change in Control, which amount shall be paid to the Executive in cash on or
before the fifth day following the Date of Termination.


(ii)           For a period of two years following the Date of Termination, the
Executive and anyone entitled to claim under or through the Executive shall be
entitled to all benefits under the group hospitalization plan, health care plan,
dental care plan, life or other insurance or death benefit plan, or other
present or future similar group employee benefit plan or program of the Company
for which key executives are eligible at the date of a Change in Control, to the
same extent as if the Executive had continued to be an employee of the Company
during such period and such benefits shall, to the extent not fully paid under
any such plan or program, be paid by the Company.  Also during such two-year
period, the Company will extend full insurance coverage for the Executive’s
primary automobile in favor of the Executive, as an additional named insured.


(iii)           Notwithstanding any other provision of this Agreement, it is
intended that any payment or benefit provided pursuant to or in connection with
this Agreement that is considered to be nonqualified deferred compensation
subject to Section 409A of the Code shall be provided and paid in a manner, and
at such time and in such form, as complies with the applicable requirements of
Section 409A of the Code.  If and to the extent required by Section 409A of the
Code, no payment or benefit shall be made or provided to a “specified employee”
(as defined below) prior to the six (6) month anniversary of the Executive’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code).  The amounts provided for in this Agreement that constitute nonqualified
deferred compensation shall be paid as soon as the six
 
6

--------------------------------------------------------------------------------


 
month deferral period ends.  In the event that benefits are required to be
deferred, any such benefit may be provided during such six month deferral period
at the Executive’s expense, with the Executive having a right to reimbursement
from the Company for the amount of any premiums or expenses paid by the
Executive once the six month deferral period ends.  For this purpose, a
specified employee shall mean an individual who is a key employee (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5) of the Code) of
the Company at any time during the 12-month period ending on each December 31
(the “identification date”).  If the Executive is a key employee as of an
identification date, the Executive shall be treated as a specified employee for
the 12-month period beginning on the April 1 following the identification
date.  Notwithstanding the foregoing, the Executive shall not be treated as a
specified employee unless any stock of the Company or a corporation or business
affiliated with it pursuant to Sections 414(b) or (c) of the Code is publicly
traded on an established securities market or otherwise.


(b)           The parties hereto agree that the payments provided in
Section 4(a) hereof are reasonable compensation in light of the Executive’s
services rendered to the Company and in consideration of the Executive’s
adherence to the terms of Section 5 hereof.  Neither party shall contest the
payment of such benefits as constituting an “excess parachute payment” within
the meaning of Section 280G(b)(1) of the Code.  In the event that the Executive
becomes entitled to the compensation and benefits described in Section 4(a)
hereof (the “Compensation Payments”) and the Company has determined, based upon
the advise of tax counsel selected by the Company’s independent auditors and
acceptable to the Executive, that, as a result of such Compensation Payments and
any other benefits or payments required to be taken into account under Code
Section 280G(b)(2) (“Parachute Payments”), any of such Parachute Payments must
be reported by the Company as “excess parachute payments” and are therefore not
deductible by the Company, the Company shall pay to the Executive at the time
specified in Section 4(a) above an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any of
the tax imposed on the Executive by Section 4999 of the Code (the “Excise Tax”)
and any Federal, state and local income tax and Excise Tax upon the Gross-Up
Payment, shall be equal to the Parachute Payments determined prior to the
application of this paragraph.  The value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors.  For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay Federal income taxes at the highest marginal
rate of Federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Executive’s residence on the
Date of Termination, net of the maximum reduction in Federal income taxes which
could be obtained from deduction of such state and local taxes.  In the event
that the Excise Tax payable by the Executive is subsequently determined to be
less than the amount, if any, taken into account hereunder at the time of
termination of the Executive’s employment, the Executive shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
plus interest on the amount of such repayment at the rate provided for in
Section 1274(b)(2)(B) of the Code (“Repayment Amount”).  In the event that the
Excise Tax payable by the Executive is determined to exceed the amount, if any,
taken into account hereunder at the time of the termination of the
 
7

--------------------------------------------------------------------------------


 
Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest and penalty payable with respect to such excess) immediately
prior to the time that the amount of such excess is required to be paid by
Executive (“Additional Gross-up”), such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Parachute Payments and any
Federal, state and local income tax and Excise Tax upon the Additional Gross-Up
Payment, shall be equal to the Parachute Payments determined prior to the
application of this paragraph.  The obligation to pay any Repayment Amount or
Additional Gross-up shall remain in effect under this Agreement for the entire
period during which the Executive remains liable for the Excise Tax, including
the period during which any applicable statute of limitation remains open.


(c)           The payments provided in Section 4(a) above shall be in lieu of
any other severance compensation otherwise payable to Executive under any other
agreement between Executive and the Company or the Company’s established
severance compensation policies; provided, however, that nothing in this
Agreement shall affect or impair Executive’s vested rights under any other
employee benefit plan or policy of the Company.  For the avoidance of doubt, if
more than one Change in Control occurs during the term hereof, the term of this
Agreement shall be measured from the latest such Change in Control to occur and
the amount of compensation payable under Section 4(a)(1) shall be based upon the
highest annual base salary, targeted base bonus and car allowance payable to
Executive on the date of any such Change in Control, but Executive shall not be
entitled to receive severance compensation under Section 4(a) more than once.


(d)           Unless the Company determines that any Parachute Payments made
hereunder must be reported as “excess parachute payments” in accordance with the
third sentence of Section 4(b) above, neither party shall file any return taking
the position that the payment of such benefits constitutes an “excess parachute
payment” within the meaning of Section 280G(b)(1) of the Code.  If the Internal
Revenue Service proposes an assessment of Excise Tax against the Executive in
excess of the amount, if any, taken into account at the time specified in
Section 4(a), then, if the Company notifies Executive in writing that the
Company elects to contest such assessment at its expense, unless the Executive
waives the right to an Additional Gross-Up Payment, the Executive (i) shall in
good faith cooperate with the Company in contesting such proposed assessment;
and (ii) such Executive shall not settle such contest without the written
consent of the Company.  Any such contest shall be controlled by the Company,
provided, however, that the Executive may participate in such contest.


5.           Protective Covenants.


(a)           Definitions.


This Subsection sets forth the definition of certain capitalized terms used in
Subsections (a) through (f) of this Section 5.
 
8

--------------------------------------------------------------------------------


 
(i)  “Competing Business” shall mean a business (other than the Company) that,
directly or through a controlled subsidiary or through an affiliate, (a)
provides disease management programs for diabetes, congestive heart failure,
coronary artery disease, chronic obstructive pulmonary disease, cancer,
pregnancy, depression, chronic pain or hepatitis C; and/or (b) provides
obstetrical home care; and/or (c) provides on-line programs targeting weight
loss, nutrition and diet, fitness, smoking cessation or stress management;
and/or (d) provides informatics  services (collectively, “Competing
Services”).  Notwithstanding the foregoing, no business shall be deemed a
“Competing Business” unless, within at least one of the business’s three most
recently concluded fiscal years, that business, or a division of that business,
derived more than twenty percent (20%) of its gross revenues or more than
$2,000,000 in gross revenues from the provision of Competing Services.


(ii)  “Competitive Position” shall mean:  (A) the Executive’s direct or indirect
equity ownership (excluding ownership of less than one percent (1%) of the
outstanding common stock of any publicly held corporation) or control of any
portion of any Competing Business; or (B) any employment, consulting,
partnership, advisory, directorship, agency, promotional or independent
contractor arrangement between the Executive and any Competing Business where
the Executive performs services for the Competing Business substantially similar
to those the Executive performed for the Company, provided, however, that the
Executive shall not be deemed to have a Competitive Position solely because of
the Executive’s services for a Competing Business that are not directly related
to the provision of Competing Services, unless more than thirty-five percent
(35%) of the gross revenues of the Competing Business are derived from the
provision of Competing Services.


(iii)  “Covenant Period” shall mean the period of time from the date of this
Agreement to the date that is two years after the Date of Termination.


(iv)  “Customers” shall mean actual customers, clients or referral sources to or
on behalf of which the Company provides Competing Services (A) during the two
years prior to the date of this Agreement and (B) during the Covenant Period.


(v)  “Restricted Territory” shall mean the 48 continuous states of the
continental United States.


(b)           Limitation on Competition.  In consideration of the Company’s
entering into this Agreement, the Executive agrees that during the Covenant
Period, the Executive will not, without the prior written consent of the
Company, anywhere within the Restricted Territory, either directly or
indirectly, alone or in conjunction with any other party, accept, enter into or
take any action in conjunction with or in furtherance of a Competitive Position
(other than action to reject an unsolicited offer of a Competitive Position).


(c)           Limitation on Soliciting Customers.  In consideration of the
Company’s entering into this Agreement, the Executive agrees that during the
Covenant Period, the Executive will not, without the prior written consent of
the Company, alone or in conjunction with any other
 
9

--------------------------------------------------------------------------------


 
 party, solicit, divert or appropriate or attempt to solicit, divert or
appropriate on behalf of a Competing Business with which Executive has a
Competitive Position any Customer located in the Restricted Territory (or any
other Customer with which the Executive had any direct contact on behalf of the
Company) for the purpose of providing the Customer or having the Customer
provided with a Competing Service.


(d)           Limitation on Soliciting Personnel or Other Parties.  In
consideration of the Company’s entering into this Agreement, the Executive
hereby agrees that he will not, without the prior written consent of the
Company, alone or in conjunction with any other party, solicit or attempt to
solicit any employee, consultant, contractor, independent broker or other
personnel of the Company or any subsidiary of the Company to terminate, alter or
lessen that party’s affiliation with the Company or to violate the terms of any
agreement or understanding between such employee, consultant, contractor or
other person and the Company or any subsidiary of the Company.


(e)           Acknowledgement.  The parties acknowledge and agree that the
Protective Covenants are reasonable as to time, scope and territory given the
Company’s need to protect its trade secrets and confidential business
information and given the substantial payments and benefits to which the
Executive may be entitled pursuant to this Agreement.


(f)           Remedies.  The parties acknowledge that any breach or threatened
breach of a Protective Covenant by the Executive is reasonably likely to result
in irreparable injury to the Company, and therefore, in addition to all remedies
provided at law or in equity, the Executive agrees that the Company shall be
entitled to a temporary restraining order and a permanent injunction to prevent
a breach or contemplated breach of the Protective Covenant.  If the Company
seeks an injunction, the Executive waives any requirement that the Company post
a bond or any other security.


6.           No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights.


(a)           All compensation and benefits provided to the Executive under this
Agreement are in consideration of the Executive’s services rendered to the
Company and of the Executive’s adhering to the terms set forth in Section 5
hereof and the Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b)           The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive’s existing rights, or rights which would accrue solely as
a result of the passage of time, under any Benefit Plan, Incentive Plan or
Securities Plan, employment agreement or other contract, plan or arrangement.
 
10

--------------------------------------------------------------------------------


 
 
7.           Successor to the Company.


(a)           The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (“Successor or
Assign”), by agreement in form and substance satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.  Any
failure of the Company to obtain such agreement prior to the effectiveness of
any such succession or assignment shall be a material breach of this Agreement
and shall entitle the Executive to terminate the Executive’s employment for Good
Reason.  As used in this Agreement (except for purposes of defining “Change in
Control” in Section 2), “Company” shall mean the Company as hereinbefore defined
and any Successor or Assign to the Company.  If at any time during the term of
this Agreement the Executive is employed by any corporation a majority of the
voting securities of which is then owned by the Company, “Company” as used in
Sections 3, 4, 12 and 14 hereof shall in addition include such employer.  In
such event, the Company agrees that it shall pay or shall cause such employer to
pay any amounts owed to the Executive pursuant to Section 4 hereof.


(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or the designee or, if there
be no such designee, to the Executive’s estate.


8.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by overnight courier service
(e.g., Federal Express) or mailed by United States certified mail, return
receipt required, postage prepaid, as follows:


If to Company:


Matria Healthcare, Inc.
1850 Parkway Place, 12th Floor
Marietta, GA  30067
Attention:  General Counsel


If to Executive:


Thomas D. Underwood
10570 Oxford Mill Circle
Alpharetta, GA  30022


11

--------------------------------------------------------------------------------


 
or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


9.           Miscellaneous.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.


10.           Validity.  The invalidity or unenforceability of any provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


12.           Legal Fees and Expenses.  The Company shall pay all legal fees,
expenses and damages which the Executive may incur as a result of the
Executive’s instituting legal action to enforce his rights hereunder, or in the
event the Company contests the validity, enforceability or the Executive’s
interpretation of, or determinations under, this Agreement.  If the Executive is
the prevailing party or recovers any damages in such legal action, the Executive
shall be entitled to receive in addition thereto pre-judgment and post-judgment
interest on the amount of such damages.


13.           Section 409A Indemnification.  Notwithstanding any other provision
of this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code.  The Company and
the Executive shall cooperate to modify this Agreement as necessary to comply
with the requirements of Section 409A of the Code.  In the event the Company
does not so cooperate, it shall indemnify and hold harmless the Executive on an
after-tax basis from any tax or interest penalty imposed under Section 409A of
the Code with respect to any payment or benefit provided pursuant to this
Agreement or any other plan or arrangement sponsored or maintained by the
Company to the extent such tax or interest penalty is imposed as a result of any
failure of the Company to comply with Section 409A of the Code with respect to
such payment or benefit.


14.           Severability; Modification.  All provisions of this Agreement are
severable from one another, and the unenforceability or invalidity of any
provision of this Agreement shall not affect
 
12

--------------------------------------------------------------------------------


 
 the validity or enforceability of the remaining provisions of this Agreement,
but such remaining provisions shall be interpreted and construed in such a
manner as to carry out fully the intention of the parties.  Should any judicial
body interpreting this Agreement deem any provision of this Agreement to be
unreasonably broad in time, territory, scope or otherwise, it is the intent and
desire of the parties that such judicial body, to the greatest extent possible,
reduce the breadth of such provision to the maximum legally allowable parameters
rather than deeming such provision totally unenforceable or invalid.


15.           Confidentiality.  The Executive acknowledges that he has
previously entered into, and continues to be bound by the terms of, a
Confidentiality and Non-Solicitation Agreement with the Company.


16.           Agreement Not an Employment Contract.  This Agreement shall not be
deemed to constitute or be deemed ancillary to an employment contract between
the Company and the Executive, and nothing herein shall be deemed to give the
Executive the right to continue in the employ of the Company or to eliminate the
right of the Company to discharge the Executive at any time.




IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.




MATRIA HEALTHCARE, INC.




By:           
Its Chief Administrative Officer




THOMAS D. UNDERWOOD




Executive



 
13

--------------------------------------------------------------------------------

 

 

       

 